Case 1:18-cv-03734-DLI-VMS Document 27 Filed 06/11/19 Page 1 of 3 PageID #: 109



                                           ANTHONY A. CARONNA, ESQ.
                                                  AttorneY at I-aw

                                                  2911"-ett Aven,e
                                               Staten Island, N.Y 10302
                                                    (nqs22's7t7




                                                                                   May 3I,2019
Via E-file

Magistrate Vera M. Scanlon
Eastern Disffict New York
225 Cadman Plaza East
Brooklyn NY 11201
                                                                                  andStwenNaruIe
                  Re:Morales/Gergesv Fourth AvenueBagelBoy'Inc. dbasteve'sBage\s
                                       D o chet N umb er 18 CV 37 3 4 (DLI)
                                                                            14ls)




Dear Magistrate Scanlon:

                                                                  please be advised that I have been
         I represen! the defendants in the above matter, however
officially discharged by *y client una ,tiiU      f""g"t be,the atiorney of record for them on this
                                           -foregoing,iigned
                                t                     ".     by my client and acknowledged by me'
marrer. Following .J*irroution of the




 c c.   :   Kenneth   G oldb er g E s q'



                                                                                                   1ll'rc,
Case 1:18-cv-03734-DLI-VMS Document 27 Filed 06/11/19 Page 2 of 3 PageID #: 110




Steven Natale
Fourth Avenue Bagel Boy, lnc. dlb/a
Steve's Bagels
6907 Fourth Avenue
Brooklyn,   NY   I1209

Defendants Pro Se

                          IN THE UNITED STATES DISTRICT COURT
                         FOR TI{f, EASTERN DISTRICT OF NEW YORK



Ramon Morales and Tony A. Gerges,

                         Plaintiffs,

vs.                                                            t8cv3734 (DLTXVMS)

Fourth Avenue Bagel Boy, Inc. d/b/a
Steve's Bagels and Steven Natale,                              NOTICE OF DISCHARGE
                                                               OF ATTORNEY
                         Defendants.

                                       -----------x


        PLEASE TAKE NOTICE, that I, STEVEN NATALE, the undersigned, being one of the
defendants in the above entitled action and the principal of Fourth Avenue Bagel Boy, Inc., d/b/a
Steve's Bagels, do hereby notify Anthony A. Caronna, Esq., my attorney of record with offices
located at 29I Jeweff Ave, Staten Island, New York 10302 that I am discharging him as my
attorney of record, and am electing to proceed in this action pro se.

        Idischarge my attorney not for any reason other than I wish to represent myself and my
company. I am fully satisfied with the representation I have received from Anthony Caronna and
I release him from any obligation and/or contract to represent me as legal counsel, effective
immediately. As I am now representing myself, I ask that Mr. Caronna turn over my file to me.

        By signing this notice of discharge I agree to fully, forever, irrevocably and unconditionally
waive, release and discharge Anthony A. Caronna, his heirs, executors, administrators and
successors and assigns from any and all claims, charges, complaints, demands, actions, causes of
action, suits, rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations, liabilities and
expenses (including attorneys' fees and costs), ofevery kind and nature, known orunknown, which
I may now have or claim to have or which I ever may have or claim to have against Anthony A.
Caronna, from the beginning of the world to the date this notice is executed. This includes, but is
not limited to, all claims under state, local or federal law, including, without limitation, any claims
Case 1:18-cv-03734-DLI-VMS Document 27 Filed 06/11/19 Page 3 of 3 PageID #: 111




with the New York State Bar Association and the New York State Bar Association Disciplinary




                                                 Steven Natale, Principal
                                                 Fowth Avenue Bagel Boy, Inc.
